Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 20, 2017

                                      No. 04-17-00582-CV

                               IN THE INTEREST OF R.F. JR.,

                   From the 218th Judicial District Court, Frio County, Texas
                             Trial Court No. 15-07-00262CVF-A
                     Honorable Melissa Uram-Degerolami, Judge Presiding


                                         ORDER
        Appellant’s motion for extension of time to file his brief is granted. We order appellant’s
brief due December 11, 2016.



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2017.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court